 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodman LumberCompanyandLocal 12,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America. Case20-CA-3889June 29, 1967DECISION AND ORDERMEMBERS FANNING,JENKINS,AND ZAGORIAOn October 4, 1966, Trial Examiner Stanley Gil-bert issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that the complaint be dismissed withrespect to those allegations. Thereafter, both theRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision and support-ing-briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified herein.1.The Trial Examiner found that Respondentdid not constructively discharge Freeman Parker,Jr., in violation of Section 8(a)(3) and (1) of the Act.We do not agree with this finding.Freeman Parker, Jr.,' was one of the six em-ployeeswhose cards were shown to Gelleri,Respondent's general manager, on December 1,1965,and onthe same date he was unlawfully inter-rogated by Gelleri as to his union membership.Sometime later in December, Edward Goodman,Respondent's president, asked him if he signed aunioncard. Goodman, when told that he had, askedwhether he planned to get out of the Union. AfterParker, Junior, answered that he did not know,Goodman responded, "Well, I think you will."Freeman Parker, Sr. ,2 also worked for Respond-ent, and the record shows that officials of Respond-ent were aware that Parker, Senior, was opposedto his son's joiningtheUnion. Parker, Senior,1Hereinafter referred to as Parker, Juniortestified that Goodman called him in the office andtold him the boy had joined the Union. "He askedme to get the card back. I told him that he gave theUnion $50.00." Mr. Goodman said, "Well, I'll givehim the $50.00 back if he gets the card back." TheTrial Examiner found the above interrogation ofParker, Senior, to be a violation of Section8(a)(1),and he further found that the Respondent violatedSection 8(a)(1) of the Act by promising aneconomic benefit to Parker, Junior, through hisfather if he would revoke his union authorizationcard.The foregoing clearly shows that Respondentwas intent on coercing Parker, Junior, into revokinghis union authorization card and that responsible of-ficialsof Respondent ordered Parker, Senior, topressure his son into such action. The record alsoshows that the Parkers had numerous quarrels overthisissue,making their home life miserable- andvirtuallyunbearabletoParker,junior'smother- and that the dissension in the Parkerhousehold measureably increased as the directresult of Parker, Senior's attempts to carry out hissuperior's instructions to obtain his son's resigna-tion from the Union. In addition, the record showsthat, prior to the failure of Parker, Junior, to returnto work, during a discussion between Paul Sant, asupervisor, and Parker, Senior, concerning theproblem arising from the refusal of Parker, Junior,to quit the Union, Sant admittedly suggested thatParker, Senior, get his son to resign. Though Santtestified that he intended to suggest only thatParker, Senior, obtain hisson's resignationfrom theUnion, the testimony of both Sant and Parker,Senior, concerning the discussion permits the con-struction that the resignation referred to was aresignation from employment with Respondent. Itisclear that Parker, Senior, -so construed thereference, and that he told his son not to go back towork because "they don't want you there any-more." Thereafter, Parker, Junior, did not return towork, and when Sant asked Parker, Senior, why hisson was not at work, Parker, Senior, told him whathad transpired at home. Sant then told Parker,Senior, that he had not meant that Parker, Junior,should resign from work; he did not, however, in-struct Parker, Senior, to correct the allegedly er-roneous impression given to the son, nor did he, orany other official, call Parker, Junior, back to work.Instead, they continued to exert pressure on bothParkers in an effort to obtain Parker, Junior's revo-cation of the authorization card he had given theUnion.The foregoing establishes beyond any doubt thatRespondent'ssupervisoryoficialsinstructedParker, Senior, to obtainhis son's resignation fromtheUnion, gave him instructions in this regardwhich were construed by Parker, Senior, to the2Hereinafter referred to as Parker, Senior166 NLRB No. 48 GOODMAN LUMBER COMPANYknowledge of Respondent's supervisors, as instruc-tions to have his son resign his employment, andratified Parker, Senior's actions by failing to in-struct him or his son that they did not intend thatParker, Junior, should quit his employment.3We are satisfied that, by the foregoing conduct,Respondent constituted Parker, Senior, its agent,and is legally responsible for his statements to hisson relative to the union matter and for the con-sequences of such statements. As Parker, Junior,quit his employment as the direct result of intolera-ble conditions resulting from the unlawful pressuresthus exerted upon him by Respondent in its effortto coerce and restrain him in the exercise of Section7 rights, we find that Parker, Junior, was construc-tively discharged in violation of Section 8(a)(3) and(1) of the Act.42.The Trial Examiner also found that Respond-ent by its counsel did not unlawfully interrogateParker, Senior, a few days before the hearing in thismatter when counsel in the course of their conver-sation asked him if he had signed a card for theUnion. We do not agree with this finding.The interrogation of Parker, Senior, about hisunion membership was admittedly not relevant tothe Respondent's defense herein. The obvious ef-fect of this conduct, even if not specifically so in-tended, was to intimidate the employee before histestimony was given at the hearing.5 We find suchconduct on Respondent's behalf in violation of Sec-tion 8(a)(1) of the Act.AMENDED CONCLUSIONS OF LAWUpon the basis of theforegoingfindings of factand the entire record in this case, we hereby adoptthe present Conclusions of Law, with the exceptionof Conclusions 5 and 9, and substitute the followingas Conclusions of Law 5 and 9:"5.Respondent did discriminate against its em-ployee,Parker, Junior, in violation of Section8(a)(3)and (1) of the Act by constructivelydischarging him because he had joined the Union.""9.Respondent, by its counsel, interfered with,restrained,and coerced an employee, Parker,Senior, within the meaning of Section 8(a)(1) of theAct, by interrogating him as to his union member-ship.5We note particularly that General Manager Gelleri did not giveParker, Junior, his last paycheck until Gellen had ascertained that Parker,Junior,had not resigned from the Union.4 The factthat the intolerable conditions were created in Parker, Ju-nior's home life rather than merely in his working conditions,does not, inall the circumstances of this case,preclude this finding.Parker, Senior,had no control or supervision over Parker, Junior's work performance;manifestly, therefore,Respondent,in using Parker,Senior, as an instru-ment of its coercion in regard to his son's union activities, was seeking toutilize the lever of parental controlanddispleasure to gain its ends Hav-ing interjected itself into the Parkers'domestic affairs for its unlawfulends, Respondent cannot hide behind the claim that its unlawful conductdid not cause Parker,Junior,to quit his employment,simply becauseParker, Junior,appears to have quit,at least in part,because of an un-THE REMEDY305As we have found that the Respondent has en-gaged in unfair labor practices in violation of Sec-tion 8(a)(1) and (3) of the Act, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.As we have found that Respondent discrimina-torily discharged Parker, Junior, we shall order himreinstated to his former position, if it still exists, or,if not, to a substantially equivalent position, andmake him whole for any loss of pay he may havesuffered by reason of his discharge to the date onwhich he is offered reinstatement, less his netearnings during such period. His backpay shall becomputed on a quarterly basis in the mannerprescribed by the Board inF. W. Woolworth Com-pany,90 NLRB 289, and shall include interest at 6percent per annum, as provided inIsis Plumbing &Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practicescommitted, we shall order Respondent to cease anddesist from in any manner infringing upon rightsguaranteed to its employees by Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Goodman LumberCompany, San Francisco, California, their officers,agents, successors,and assigns,shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete paragraph 2(a) thereof and substitutetherefore the following:"(a)Offer to Roger Ruiz and Freeman Parker,Jr., immediate and full reinstatement to the jobsthey held prior to their discriminatory discharges orto substantially equivalent positions, without preju-dice to their seniority or other rights and privileges,and make them whole for any loss of earnings theymay have suffered as a result of Respondent's dis-crimination against them, as provided in the sectionof this Decision entitled `The Remedy."'derstandable and natural desire to forestall the breakup of his parent'shousehold because of the unnatural stratus and pressuresexerted on it byRespondent's conduct.5Joy Silk Mills v. N L.R.B.,185 F.2d 732, at 743 (C A.D.C.), cert de-nied 341 U.S. 914, the courtstated:The Board has held that "an Em-ployer is privileged to interview employees for the purpose of discoveringfacts within the limits of the issues raised by a complaint,where the em-ployer,or its counsel, does so for the purpose of preparing its case for trialand does notgo beyond thenecessities of such preparationto pry intomatters of union membership,to discuss the nature or extent of union ac-tivity,to dissuade employees from joining or remaining members of aunion, or otherwise to interferewith the statutoryright to self-organiza-tion " 306DECISIONSOF NATIONAL2.Delete paragraph 2(b) thereof and substitutetherefor the following:"(b)Notify Roger Ruiz and Freeman Parker,Jr., if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces."3.Delete from paragraph 2(e) of the Trial Ex-aminer's Recommended Order the words "to befurnished" and substitute therefor the words "onforms provided."4.The notice shall be amended by deleting thesixth paragraph thereof and substituting thereforthe following:WE WILL offer to Roger Ruiz and FreemanParker, Jr., immediate and full reinstatement tothe jobs they held prior to their discriminatorydischarges, or to substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges, and make themwhole for any loss of earnings they may havesuffered as a result of our discriminationagainst them.[The notice shall be amended by deleting thenote and substituting therefor the following:[WE WILL notify Roger Ruiz and FreemanParker, Jr., if presently serving in the ArmedForces of the United States, of their right tofullreinstatement, upon application, in ac-cordance with the Selective Service Act andthe Universal Military Training and ServiceAct, as amended after discharge from theArmed Forces.]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based upon acharge filed on December 15, 1965, and amended onMarch 10, 1966, by the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 12, hereinafter referred to as the Union,the complaint herein was issued March 29, 1966. Thecomplaint, which was amended during the course of thehearing,'alleges thatGoodman Lumber Company,hereinafter referred to as the Company or Respondent,1Paragraph5 of the complaintwas amendedto add the names ofRobert Levy, Charles Goodman,and Paul Sant as agents and supervisorsof Respondent within themeaning ofSection 2(11) of the Act.Paragraph9 of-the complaintwas amendedto add subparagraph (g) allegingunlawfulinterrogationof an employeeby counselfor theRespondent2Respondent amended its answer to admit the allegationin paragraph5 with respect to Robert Levy and Charles Goodman but it denied the al-legation with,respect to Paul Sant.However, subsequently, RespondentstipulatedthatPaul Sant was asupervisor within themeaning ofthe Act.Respondent furtheramended itsanswer to deny the above-mentioned ad-LABOR RELATIONS BOARDviolated Section 8(a)(1), (3), and (5) of the Act. Respond-ent, by its answer as amended during the course of thehearing,2 denies that it committed the unfair labor prac-tices alleged in said complaint.Pursuant to notice, a heanng was held in San Fran-cisco, California, on June 7 and 9, 1966, before me, theduly designated Trial Examiner. Briefs were receivedfrom the General Counsel and Respondent within thetime designated therefor.Upon the entire record ' in this case and upon observa-tion of the witnesses as they testified, I make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a California corporation, is engaged in thebusiness of selling lumber, hardware, and plumbing sup-plies in San Francisco, California. During the yearpreceding the issuance of the compalint, Respondent, inthe course and conduct of its business operations,received gross revenues in excess of $500,000. Duringthe same period, it purchased and received at its aforesaidplace of business goods and supplies valued in excess of$50,000, which were shipped directly to it from suppliersoutside the State of California.As is admitted by Respondent, it is, and at all timesmaterial herein has been, an employer engaged in com-merce and in operations affecting commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent,the Union is, and at alltimesmaterial herein has been,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn the early part of the hearing the parties entered intoa settlement agreement with respect to the allegation inthe complaint of a violation of Section 8(a)(5) of the Act.4In view of said settlement agreement, evidence relating tosaid allegationwas received and considered only asbackground information with respect to the remaining is-sues herein. The settlement agreement provided,interalia,that the Respondent bargain collectively with theUnion, upon request, as the exclusive representative ofthe employees in the bargaining unit described in para-graph 6 of the complaint.Background InformationThe record discloses that by December 1, 1965, theUnion had received authorization cards from six em-ployees in the aforementioned unit of Respondent's em-dition to paragraph 9 of the complaint3General Counsel filed a motion with the Trial Examiner, which wasunopposed,to correct the transcript of the hearing in this proceeding Saidmotion is hereby granted and corrections made4In view of the settlement agreement,General Counsel requested andwas granted leave to withdraw the allegation in paragraph 16 of the com-plaintThe Trial Examiner granted Respondent's motion to strike para-graphs 6, 7, 8, and 13 of the complaint, over the opposition of GeneralCounsel, since said allegations were related to the allegation in said para-graph 16 which was withdrawn as above noted GOODMAN LUMBER COMPANYployees (which apparently constituted a majority of theemployees in said unit). On said date, December 1, 1965,the Union sent a letter to Respondent advising that itrepresented a majority of Respondent's "warehousemen"and requesting that Respondent recognize and bargainwith it as the collective-bargaining agent for thewarehousemen. On the morning of the same date, GeorgePedrin, secretary-treasurer of the Union, called uponMurray Gelleri, general manager of Respondent, at theoffice of Respondent, and gave him a copy of theaforesaid letter.Gelleri asked for proof of the claim ofmajority representation. The six authorization cards werepresented to him. Gelleri looked at the cards and copiedthe names of the employees who had signed said cards.5Gelleri and Pedrin agreed to meet on December 10. Atthe meeting on December 10 Pedrin gave Gelleri copiesof the proposed union contract and protested thedischarge of Roger Ruiz as an "unfair discharge,"requesting that Ruiz be put back on the job and paid forlost time. A further meeting was scheduled for December14, 1965. On said date representatives of the Union, Gel-leri,and Edward Goodman, president of Respondent,among others, attended. Goodman stated, in effect, thathe would not recognize the Union as the collective-bar-gaining agent of the employees in the unit in which itclaimed to have a majority and that he had no intention ofengaging in collective bargaining with the Union.The IssuesThe following are the issues in this proceeding:1.Whether on various dates in December 1965Respondent unlawfully interrogated employees.2.Whether Respondent discharged Roger Ruiz inviolation of Section 8(a)(3) and (1) of the Act.3.Whether Respondent unlawfully promised an em-ployee monetary benefits if he convinced a fellow em-ployee to revoke his union authorization card.4.Whether Respondent threatened an employee withdischarge if he did not revoke his union authorizationcard.5.WhetherRespondent constructively dischargedFreeman Parker, Jr., in violation of Section 8(a)(3) and(1) of the Act.6.Whether Respondent threatened an employee withdischarge if he did not convince a fellow employee torevoke his union authorization card.7.WhetherRespondent discriminatorily laid offFreeman Parker, Sr., on two occasions.8.Whether Respondent discriminatorily laid off Carb-by Burwell on one occasion.9.Whether Counsel for Respondent unlawfully inter-rogated Freeman Parker, Sr.A. The Interrogation (in December)The record discloses that Respondent did engage invarious acts of interrogation of its employees during themonth of December. Respondent does not contend thatitdid not engage in interrogation, but rather its defensewith regard thereto, according to its brief, is that, while itdoes not deny any of the testimony of the General Coun-sel's witnesses as to the interrogation:307It is adequately made clear by the record that em-ployer was under the good faith belief he could inter-rogate employees concerning their union member-ship, for the purposes of determining the collectivebargaining position of the Union, a question nolonger an issue in this case.Julia Myers testified that "a few days after December1st" Gelleri called her into his office. Her testimony as tothe conversation which ensued is as follows:Well, he asked me if I had signed a card. First of all,he asked me if the Goodman benefits had been statedtome, and I said, "Yes." It was then that he askedme if I had signed the card, and I said, "What card?"He said, "The Union card," and I said, "Yes."Thomas H. Irving testified that he was called into "theoffice" by Gelleri on or about December 6 where he helda conversation with Gelleri and Edward Goodman. Histestimony with respect to their conversation is as follows:A.Murray [Gelleri] asked me if I knew any ofthe benefits of Goodman and I told him I didn't andMr. Goodman asked me, or he told me that I shouldhave known about them, and they explained them tome, and then Mr. Goodman asked me who hired me,and I said, "Charles Goodman, your son," and I toldhim that he didn't tell me any of the benefits, andthen Mr. Goodman asked me if I was hired part time,and I told him, "Yes." And then Murray asked me ifIwas hired part time, and I told him, "yes." Andthen Murray asked me if I had signed a card, and Isaid, "Yes."Then, after explaining Goodman's benefits, heasked me if it changed my mind any, and I said,"No."Q.What card are you referring to?A. The Union card.Freeman Parker, Jr., testified to a conversation he hadon December 1 with Gelleri. His testimony with respectthereto is as follows:THE WITNESS: I was in the back of the hardwaredepartment working, and Mr. Gelleri asked me tocome down, and he wanted to talk to me. I camedown and he asked me had I joined the Union, had Isigned a card for the Union, and I told him, "Yes,"and he asked me what they offered me, and I told himthey offered benefits and other things, and he said,"O.K.," and he left me.Parker, Junior, also testified to a subsequent conversationhe had with Edward Goodman in December. Histestimony with respect thereto is as follows:A. I was working and he asked me, he made ajoke and said, "Are you working hard?" I told him,"Yes," and he told me to come down for a moment,he wanted to speak with me, and we went down therein back of the hardware, where his car was parked,where the parking lot is, and then he asked me had Ijoined the Union, and I told him I had.5The six employees were Julia Myers, Thomas H. Irving, Carbby LeeBurwell, Freeman Parker, Jr , Roger F. Ruiz, and Joseph Pohl. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe asked me do I plan on-TRIAL EXAMINER: If you what?THE WITNESS: Did I plan on getting out of theUnion, and I told him I didn't know.Then he said, "Well, I think you will."I said, "O.K.," and I left.Roger Ruiz testified to a conversation he had with Gel-leri on December 1. His testimony with respect theretois as follows:A.On December 1st, as I was leaving warehouseno. 4, Mr. Gelleri approached me and asked me if Ihad signed a union authorization card,and I told hitrthat I had.Q.Canyou recall anything further being said?A.Yes. At thatparticular time, he asked me whatsort of deal did the Union offer me, and I told himthere was no such deal.Then he also asked me as to what kind of pay didthey promise to grant me, and I told him at the timethat he would have to discuss this in negotiationswith the Union.Gelleri testified, in response to questions by theGeneral Counsel, that he questioned employee JosephPohl as to whether he had signed a union card. Gelleri'stestimony is as follows:Q. (By Mr. Orenstein) And you asked him [Pohl]if he had signed a card?A.Yes, I did.Q.Did you ask him if he knew the union benefits,or the company benefits, excuse me?A. I did.All of the above-quoted testimony is uncontradictedand is credited.The record does not indicate that the Respondent hadhad any doubts as to the authenticity of the authorizationcards which the Union showed Gelleri on December 1,nor does the Respondent contend that it questioned em-ployees, whose names were noted by Gelleri when hesaw their cards, in order to determine whether they had,in fact, signed cards. In the circumstances of this case andin the context of the unfair labor practices of Respondentfound hereinbelow, it is concluded that the systematic in-terrogation of all but one of the employees who hadsigned cards was reasonably calculated to, land did tendto, interfere with, coerce, and restrain said employeeswithin the meaning of Section 8(a)(1) of the Act. There isno merit to the defense that Respondent had a good-faithbelief that it was not unlawful to so interrogate its em-ployees.B.The Discharge ofRuizRuiz entered the employ of Respondent as awarehouseman on July 1, 1965, and was discharged onDecember 9, 1965. His starting salary was $105 a week.In the first week of November 1965, he was transferredfrom the hardware warehouse and "put in charge ofwarehouse No. 4 and warehouse No. 2" and was givena raise of $5 a week.6Although it was stipulated that Ruiz was instrumentalin arranging meetings between union representatives andfellow employees in the Union's attempt to obtain theirauthorization cards, there is no showing, nor is there anybasis for inferring, that Respondent was aware of theseactivities on his part. However, he was one of the six em-ployees whose authorization cards were shown to Gelleriand he was interrogated with respect thereto by Gellerion December 1, as above indicated.On December 8, Ruiz was told by Charlie Goodmanto turn over the keys to warehouse No. 4 and No. 2 andto report to the "hardware warehouse." Ruiz testifiedthat he questioned Gelleri about his transfer to the hard-ware warehouse. His testimony, which is uncontradictedand is credited, is as follows:I asked Mr. Gelleri if this were to be a permanentchange, and he told me not to worry about it, that ifhe wanted me to know, he would let me know.On the following day, at 4:30, Gelleri informed him ofhis discharge. Ruiz testified to his conversation with Gel-leri (at that point) as follows:A.Yes. Mr. Gelleri said that they were letting mego. I then asked Mr. Gelleri why and he said becausethey were overstaffed in the hardware warehouseand I questioned this and Mr. Gelleri said the reasonthey were letting me go was that I was the last personto be hired in the hardware warehouse.I then told Mr. Gelleri that I had not been the lastperson hired in the hardware warehouse, and hestated that that was all right, because I had at onetime given them notice that I was leaving the firm,and this was the end of the conversation.Q.Now, who among the-warehouse people washired after you?A.Mr. Tom Irving, for one. There was Mr. Carb-by Burwell, who was hired after myself. Also, therewas, I think, two parttime people-one that I knowof, for sure, and I don't know the other person.Q.Do you know his name, Mr. Ruiz?A. Just by the first name. His name was Terry.Q.Now, you mentioned something in yourtestimony about a two-week notice to quit. Can youelaborate on that a little bit?A.Yes. At approximately the end of Novemberor the early part-latter part of October to the firstpart of November, I had been offered a job with theForestry Department, with the government ForestryDepartment, and I chose to take this positionbecause I felt at that particular time that it would bebetter advancement for myself.So, I notified Mr. Charlie Goodman that I had in-tentions to quit to take this other job.Two days following, I received notice from thegovernment that the person who offered me this jobdid not have the authorization to offer me this par-ticular job and that supposedly my qualifications didnot qualify for the position, so therefore I returned toMr. Charlie Goodman and told him the situation andasked him if I could remain with the firm, to which hesaid it would be quite all right.6 It was stipulated that he was not a supervisor within the meaning ofthe Act. GOODMAN LUMBER COMPANY309Gelleri testified with respect to the discharge of Ruizand the events leading up to it. His testimony is sum-marized as follows: that toward the end of OctoberCharles Goodman told him that Ruiz "had quit"; that hereplaced Ruiz in the hardware warehouse with FreemanParker, Jr., who had previously been working part time;that a day or two later he was informed that Ruiz' govern-ment job had fallen through; that since he had replacedRuiz by Parker, Junior, he put Ruiz in warehouse No. 4and No. 2 and gave him an "automatic raise" because thejob was more difficult. Gelleri further testified that henotified Ruiz that he was discharged on December 9; thathe did not give him a reason therefor; that Ruiz asked himwhy he was discharged; and that he told Ruiz "that hiswork was not of a satisfactory nature and we were notgoing to put him back in the hardware department as wehad replaced him ... "CounselforRespondentelicitedconsiderabletestimony from Gelleri and- Paul Sant in support ofRespondent's contention that Ruiz was dischargedbecause his work was unsatisfactory. One of the bases forthis contention was that Ruiz was excessively tardy. Histimecards which were introduced in evidence disclosedthat he did report late a number of times but on most ofthe occasions his tardiness amounted to only a fewminutes. His timecards also revealed that on quite a fewoccasions he also reported some minutes early. A reviewof the cards did not disclose, in the Trial Examiner'sjudgment, what reasonably might be considered a recordof excessive tardiness.Gelleri testified that he hadwarned Ruiz about his tardiness which Ruiz denied.However, Gelleri's testimony with regard to the warningwas vague and unconvincing and the Trial Examinercredits Ruiz' testimony that he was never warned abouttardiness.The other complaint about his work was that he did notfillorders properly. According to the testimony of Sant,on one or more occasions merchandise was returnedbecause Ruiz had not filled an order properly. Sant'stestimony with regard to these instances was not impres-sive.Furthermore, Ruiz testified without contradiction,which testimony is credited, that there were two otherswho filled orders, that the drivers checked the merchan-dise against the orders before making delivery, and that,if there were any mistakes, it could very well have beenthat the salesman had made out the order improperly.Furthermore, Ruiz testified without contradiction, whichtestimony is credited, that about 10 days prior to hisdischarge and just before Respondent learned that he hadsigned a union card, Charles Goodman complimentedhim on his work and promised him raises. The testimonywith respect thereto, which was uncontradicted and iscredited, is as follows:A.Yes.Mr. Charlie Goodman told me that mywork was quite satisfactory;that following the monthof November that I was to receive a $5.00 a weekraise- at the end of November,one at the end ofDecember-Q.How large a raise at the end of December?A.A $5.00 raiseper week after the end ofDecember and also a $5.00 raise at the end of January, per week.This was a $5.00 a week raise at whichtime I would be up to $125.00 per week.He also stated that every six months following thisparticular raise or the establishment of $125.00 perweek, that I would be reevaluated and if they saw fitIwould be given another raise, and this was the endof the conversation.It does not appear that Goodman would have made theabove-quoted statements to Ruiz if his work had been un-satisfactory. In view of all the circumstances, it is theconclusion of the Trial Examiner that Ruiz' testimony astowhat was said to him by Gelleri at the time of hisdischarge should be credited. It is further concluded thatthe reason advanced by Respondent for the dischargewas merely pretextual. Among the factors upon whichthis conclusion is based are the unconvincing nature ofthe testimony with respect to dissatisfaction with Ruiz'work performance, the promise of raises just 10 daysprior to the discharge, the timing of the discharge, theanimus of Respondent toward the Union, the assignmentof Ruiz to a new job just a day prior to his discharge, andthe efforts of Respondent to dissipate the Union's majori-ty.Therefore, it is found that Ruiz was discharged byRespondent in violation of Section 8(a)(3) of the Act.C. Events Relating to the Alleged ConstructiveDischarge of Freeman Parker, Jr.The issues with respect to the allegations in the com-plaint of an unlawful promise of monetary benefits, of athreat of discharge, and of the constructive discharge ofParker, Junior, are so interrelated that the evidence rele-vant thereto will be considered in one context.As above indicated, Freeman Parker, Jr., was one ofthe six employees whose cards were shown to Gelleri onDecember 1, 1965. Also as above indicated, Parker, Ju-nior, was interrogated by Gelleri on December 1 and byEdward Goodman sometime in December as to his sig-ning a union card. Goodman not only asked him if he hadjoined the Union but also asked him, when told that hehad, whether he planned to get out of the Union. AfterParker, Junior, answered that he did not know, Goodmanresponded, "Well, I think you will." This statement byGoodman appears to be the only evidence in the recordrelating to the allegation in the complaint that Respondentthreatened an employee with discharge if he did notrevoke his union authorization card. Not only is the state-ment too ambiguous to be construed as a threat ofdischarge, but also it appears reasonable to construe it asa statement of Goodman's opinion that Freeman Parker,Sr.,would succeed in his efforts to persuade his son,Parker, Junior, to resign from the Union, of which effortsGoodman was aware.It appears that Parker, Senior, was opposed to his sonjoining the Union. Freeman Parker, Jr., testified as fol-lows:A.Well, all that time during when the Union wasgoing on, I would go home and argue about trying toget into the Union. I was argtng with my family.They wanted me to get out of tleUnion ...That Edward Goodman was aware'that Parker, Senior,was opposed to his son's adherence to the Union isevidenced by the testimony of Edward Goodman, whichiscredited, that Parker, Senior, told him that he was"very disturbed about" his son's adherence to the Union.Parker, Senior, also testified that he was opposed to hisson's joining the Union. Parker, Senior, testified, "I didnot know he joined it, he won't tell me because he knowsIwould say `no, don't you do that.' That is why he308-926 0-70-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDsneaked and done it ...... Therefore, it is concluded thatthe General Counsel has not proved by a preponderanceof the evidence that Edward Goodman threatenedParker, Junior, with discharge if he did not revoke hisunion authorization card.It is alleged in the complaint that Respondent unlaw-fully promised an employee monetary benefits if he con-vinced a fellow employee to revoke his union authoriza-tion card.This allegation apparently relates to thetestimony of Parker, Senior, with respect to a conversa-tion he had with Edward Goodman, which is as follows:A.Well, he calledme inthe office and told me theboy had joined the Union. He asked me could I gethim to get the card back, which I thought I could, andI give him hell every day but it's to no avail, and Iwould have bet money I could do it, but with this guytalking to him, I couldn't do a doggoned thing withhim, so-well, I promised him that I would give himhell, but I didn't have any luck. That was about allthat conversation.Q.Was anything said about an initiation fee?A.Well, he said-I told him that he'd give theUnion $50.00. That's what the boy told me. Mr.Goodman said, well, I'll give him the $50.00 back ifhe gets the card back.Goodman denied that he promised to reimburse Parker,Junior, and testified, in effect, that Parker, Senior, in-dicated that he was trying to get his son to resign. Thetestimony of Parker, Senior, of the offer of reimburse-ment is consistent with the evident desire of Respondentto dissipate the Union's majority representation and iscredited. Therefore, it is concluded that the Respondentviolated Section 8(a)(1) of the Act by promising aneconomic benefit to Freeman Parker, Jr., if he wouldrevoke his union authorization card.? However, Good-man's testimony that Parker, Senior, indicated to him hisintention to get his son to resign is credited, since it isconsistent with the above-quoted testimony of his opposi-tion to his son's joining the Union.Parker, Senior, testified to conversations he had withPaul Sant, an admitted supervisor, "around the middle ofDecember." These conversations relate to the failure ofParker, Junior, to report to work, which the GeneralCounsel contends was caused by the constructivedischarge of Parker, Junior. The testimony of Parker,Senior, with respect to his conversations with Paul Santand the action he, Parker, Senior, took with regardthereto, is as follows:A.Well, he [Sant] came up there and told me, hesaid, "Parker, you get your boy to resign." Well, Isaid, "All right," because in fact I was fairly gladbecause I was getting tired of the headache, youknow.Q.What kind of headache?A.You know, harassed every day. I wasn't feel-ing good. I was sick anyway.Q.Who was harassing you?A.Well, Mr. Goodman got at me several times.Q.Now, on this occasion when Mr. Sant said toyou to tell your boy to resign ,-°Although it would appear from the wording of the allegation that thepromise of a benefit was to one employee if he would induce a"fellow em-ployee" to revoke his authorization card, it is the judgment of the TrialExaminer that the testimony of the promise of reimbursement and the al-A.Yes.Q.- what, if anything, did you say?A.Well, I told him, "All right," and I did. I gothim right away. I said, "Little brother,"-I call him"Little brother"-"don't go back down there anymore. Don't go no more," I said, "they don't wantyou there any more," but it didn't do no good.Q.Did you speak to Mr. Sant again?A.Well, the next day.Q.Where did you speak to him the next day?A.About the same spot.Q. In the shed?A. Paul said, "Where's your boy?" I said, "Athome."He says, "Did you tell him to resign?"I says, "Yes."He says, "I didn't mean for him to quit." I says,"What else does it mean?" He said, "Well, I thoughthe was still working."I said "He is at home. That's what I told him.That's what I told him. The boy ain't been backsince. "Q.Now, did he say anything further, Mr. Sant, asto why he told-A.Well, he said, "That's what the bosses told me,Parker," because I didn't question him about it. Hesaid, "Well, the bosses told me." He didn't said whatbosses. He just said, "The bosses."Sant testified to a conversation he had with Parker,Senior, which testimony is as follows:A. The conversation was that Parker told me,that's Senior, told me that his son-he can't controlhis son. He said, If I hit him, he might turn and hit meback. I can't control him. He is a big man."I said, "Yes," I said, "well, why don't you-" andfurthermore, Parker, Sr., told me that he neverwanted his son to work in there.He says, "I don't want him to work where I'mworking," so I said, "Why don't you have him get aletter and resign?" and he says to me, "He alreadyquit.He isn't coming back here no more," and thatwas the end of the question.Parker, Junior, testified to the reason he stopped re-porting to work for Respondent. His testimony withrespect thereto is as follows:-A.Well, all that time during when the Union wasgoing on, I would go home and argue about trying toget into the Union. I was arguing with my family.They wanted me to get out of the Union and then oneday I came in and my mother told me that someoneat the lumber company told my father to tell me notto come back to work. I was going to come back towork, but my mother said she was going to leave if Iwent back to work, and I said, "O.K., I won't goback to work. I will stay home."Q. It is your testimony that your mother told youthat your father had told her that you were not to goback to work?A.Yes.legationwere sufficiently related as to inform Respondent that thetestimony was being elicited in support of said allegation. In any event, thematter was fully litigated GOODMAN LUMBER COMPANY311Q.Andthat if you did go back to work yourmother was going to leave home,is that right?A.Yes.Q.What did you do when your mother told youthis?A. I just didn't go back to work.Q.Did youask your father about it?A. No.A comparison of the testimony of Parker,Senior, andSant with respect to their conversation about Parker, Ju-nior,and of the testimony of Parker,Senior, and Parker,Junior, discloses a number of conflicts.It isthe Trial Ex-aminer's belief that it is reasonable to infer from theirtestimony that the following are the probable facts:8 ThatParker,Senior, did have two conversations with Sant, thefirst on the day before Parker,Junior, stopped reportingto work and the second on the following day; that in thefirst conversation Parker, Senior, complained to Santabout the trouble he was having with his son in trying topersuade him to resign from the Union and that he voiceda wish that his son were not working for the Respondent;that Sant suggested that he get his son to resign from hisjob; that Parker,Senior, seized upon this suggestion andinformed his wife that"someone at the lumber company"told him to tell his son to quit;that his wife was upset bythe quarrels that had been going on at home betweenfather and son with respect to the Union and threatenedto leave home if her son did not quit his job;that, whenthe son did not report to work,Sant questioned Parker,Senior,as to where his son was;that Parker,Senior, saidthat he [Sant]had told him to have his son resign; andthat Santreplied, "I did not mean for him to quit" whichthe Trial Examiner construes as an expression on the partof Sant thathis suggestionthatthe son resign was not in-tended as an attempt on his part to have the son "quit." sGeneral Counsel contends that Parker, Junior, wasconstructively discharged because he was "interrogated"by Goodman and Gelleri,he was "harassed at home byhis father who was carrying out Goodman's orders to gethim to resign from the Union,"and his mother threatenedto leave home if he returned to work, and that,therefore,Parker,Junior, did not"voluntarily quit."While it appears reasonable to infer that Parker,Junior,ceased working for Respondent because of the dissensionat home between him and his father over his joining theUnion and that Respondent did encourage the father topersuade the son to resign from the Union,it does not ap-pear reasonable to conclude that the father and motherwere agents of Respondent or that Respondent should beheld responsible for the dissension in the Parker menage(which had apparently been in progress prior to the timeRespondent encouraged Parker,Senior,to use his in-fluence on his son to resign from the Union). Further-more,Sant's suggestion to Parker,Senior, that he get hisson to resign appears to have been no more than a sug-gestion of a solution to the problem Parker,Senior, com-plained about, rather than an"order." It does not appearthat Respondent imposed such intolerable working condi-8Those portions of their testimony which are in accord therewith arecredited.9 Sant's statement to which Parker, Senior, testified appears to be in-consistent with the facts found herein unless construed as indicated.10Although there were threats found hereinbelow to have been madeby Goodman to Parker, Senior, they were made subsequent to the deci-sion by Parker, Junior, to quit and, therefore, cannot be considered as afactor in his arriving at that decision.tions either upon father or son that it can be found to haveconstructively discharged Parker, Junior.10Therefore,it isconcluded that the General Counsel hasnot proved by a preponderance of the evidence thatRespondent constructively discharged Freeman Parker,Jr., in violation of Section 8(a)(3) and (1) of the Act.D. Re the layoffs of Freeman Parker, Sr.The evidence with respect to threats made to Parker,Senior, is considered hereinbelow in context with thatrelating to his layoffs.Parker, Senior, testified that shortly after his son quitworking for Respondent, he had two conversations withEdward Goodman with regard to his son. His testimonyrelevant to the first conversationis asfollows:THE WITNESS: Well, he [Goodman] asked me hadI talked to the boy, and I told his yes.He said, "Well, is he coming down to sign"-TRIAL EXAMINER: Is he coming down to what?THE WITNESS: To sign, to sign a card. What kindof card, I don't know, but to sign a card.He said, "Well, you either get him down here tosign or else."His testimony as to the second conversation, which oc-curred shortly thereafter, is as follows:A.Well, he asked me where the boy was, was hecoming down to sign, and I told him, "Well," I says,"I don't know wherehe is.The boy left home."He said, "He left home?"I said, "Well," I said, "I don't know where he isat," and he said, "if I lay you off a week you will findthat boy.""Well," I said, "if I find him, I don't know whatthe hell I'm goingto do with him." I didn't knowwhat I wasgoingto do with him.He said, "All right."Goodman denied having such conversations and thathe asked Parker, Senior, to persuade his son to resignfrom the Union. It is the opinion of the Trial Examinerthat the testimony of Parker, Senior, should be credited.He did not impress the Trial Examiner as a witness whowas fabricating his testimony out of whole cloth and histestimony is consistent with the efforts of the Respondentto dissipate the Union's majority representation (whichefforts the Trial Examiner finds are evident from therecord). Based upon the above credited testimony, theTrial Examiner finds it is reasonable to infer therefromthatRespondent threatened Parker, Senior,witheconomic reprisal 11 in order to have Parker, Senior, exertpressure upon his son to resign from the Union. It is,therefore, concluded that by such threats Respondentviolated Section 8(a)(1) of the Act.Parker, Senior, testified to being laid off on two occa-sions, for 2 days on January 19 and 20, 1966,12 and for 211By the phrase "or else" and by the threat of a layoff of a week.Although the allegation in the complaint was a threat of discharge, it ap-pears that the above-quoted testimony of threats is substantially related tosaid allegation. In any event the incidents were fully litigated.12 It appears that these dates were January 6 and 7, based upon thecredited testimony of Gelleri Parker, Senior, gave the impression that hewas not certain of these dates. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays on February 1 and 2, 1966. According to histestimony Sant advised him that he was laying him off oninstruction from top management, which does not appearof any significance since the record indicates that Santwas a minor supervisor. General Counsel contends thatthe layoffs were discriminatorily motivated "because ofhis inability to get his son to withdraw from the Unionand as part and parcel of Respondent's campaign to de-feat the Union activity."Parker, Senior, was not a member of the unit which theUnion sought to represent and Respondent was awarethat he was opposed to his son's belonging to the Unionand that he had put considerable pressure upon his son toresign from the Union (to the extent that the son quit hisjob). It appears that Parker, Senior, had the least amountof seniority among the forklift drivers. Gellert testifiedthat there were a number of layoffs for economic reasonsand that the employees were laid off according to theirseniority in their "job units." He further testified thatParker, Senior, was laid off a total of 5 days during theperiod material herein, that he was one of three peoplelaid off on December 29, that he was one of three peoplelaid off on January 6 and 7, and that he was the only onelaid off on February 1 and 2. 13 The above testimony ofGelleri was uncontradicted and is credited. It is the con-clusion of the Trial Examiner that in the circumstancesoutlined above, it does not appear reasonable to infer thatParker, Senior, was laid off by Respondent in reprisal forhis failure to persuade his son to resign from the Union orin order to discourage union activity.14Therefore, it is concluded that the General Counsel hasnot proved by a preponderance of the evidence thatRespondent violated Section 8(a)(3) and (1) of the Act byits layoffs of Parker, Senior.E.TheLayoff ofCarbby BurwellBurwell entered the employ of Respondent in July1965 as a warehouseman at the rate of $1.50 an hour.Around September 1965, he was given the duties of ajanitor and a raise of 25-cents per hour. Six weeks later hewas given a raise to the rate of $1.90 an hour. Burwellwas one of the six employees whose union authorizationcards were shown to Gelleri on December 1, 1965.According to Burwell's testimony, which was uncon-tradicted and is credited, he was complimented on hiswork prior to December 1, 1965, but after that date(when the Respondent was made aware of the advent ofthe Union and Burwell's adherence to it) it appears thatRespondent's supervisors, Robert Levy and CharlesGoodman, complained about the quality of his work andgave him additional duties. He was laid off for 3 work-days between December 30, 1965, and January 4, 1966.According to his further uncontradicted and creditedtestimony, when he returned to work on January 4, Levyasked him if the floor was "dirty" enough for him andstated that it could "get a little dirtier." Burwell furthertestified to an incident which occurred in the middle ofJanuarywhich testimony is uncontradicted and iscredited. His testimony with respect thereto is as follows:A. I was sweeping the store and he [Levy] cameback and told me to clean the restroom.Q.What floor were you sweeping?A. Themainfloor out in the store.Q.And he came up to you on that occasion?A.Yes.Q.What did he say to you?A.He asked me to go in and clean the restroomand I did; shortly after I went in and he came in.Q. Into the restroom?A. That is right.Q.Did you speak to him then?A. So, he started to cussing me about leaving thetrash out on the floor, so in the meantime he told meto leave everything as it was and start cleaning therestroom.Q.Would you be a little more explicit on that?How did this trash come to be left on the floor?A.He told me to leave everything as it was andstart and go in and clean the restroom.Q. I see. Then, when you went in the restroom, hecame in and spoke to you?A.Yes.Q.Would you please tell us again what was said?A.He cursed me and I asked him not to becauseI told him that I didn't talk to him that way and heshouldn't talk to me that way.Q.Did he say anything about the trash on thefloor?A.He told me not to ever leave it like that anymore.Q.What did you say?A. I told him I just did what he asked me to do.Q.Was there anything else that he said that yourecall?A. I don't recall anything, no.Q.Did he say he knew you left it there?A.Yes, he did. I told him I didn't.Q.What did he say?A.He asked me why don't I quit, and I told himthat he had to lay me off, he had the authority to layme off and he should fire me.Q.What, if anything, did he say?A.He said he wouldn't.The record discloses that on May 1, 1966, Burwellreceived a raise to the rate of $2.50 per hour. Respondentcontends that he was laid off for economic reasons. Ac-cording to the testimony of Gelleri, the period over whichhe was laid off was a "slack" period. It is reasonable toconclude that the period was a slack period insofar ascustomer traffic is concerned. However, in view of theharassment of Burwell by Respondent after learning ofhis adherence to the Union, the complaints about hiswork in contrast to the raises he received, and the state-ment to him by Levy with respect to the dirty floor on hisreturn form layoff, it is the conclusion of the Trial Ex-aminer that the layoff was intended as a reprisal for hisadherence to the Union. Therefore, it is concluded thatBurwell was laid off by Respondent for 3 workdays inviolation of Section 8(a)(3) and (1) of the Act.13There is no showingor contention that any of the other people namedas having been laid off on the dates Parker, Senior, was laid off, weremembers of the unit or that their layoffs were discriminatorily motivated.14The Trial Examiner has not failed to consider the threats which werefound to have been made against Parker, Senior, but is of the opinion thatthey are not of sufficient significance to outweight the credited testimonyof Gellert. GOODMAN LUMBER COMPANY313F. Interrogation by Counsel for RespondentA few days before the hearing in this matter, Parker,Senior, was called into Gelleri's office and introduced byhim to both counsel who entered their appearance on be-half of Respondent. One of counsel, in the course of theirconversation with Parker, Senior, asked him if he hadsigned a card for the Union. He replied that he had signeda card in 1952 and counsel asked him for what Union, towhich Parker, Senior, replied "2559." At this point theother counsel stated "he means the other Union." It ap-pears that Parker, Senior, was a member of a union whichhas represented a unit of Respondent's employees overa considerable number of years. Clearly the questionasked of Parker, Senior, as to whether he had signed acard for the Union was neither relevant nor material tothe preparation of a defense to any of the allegations inthe complaint. There is no showing that counsel askedsimilar questions of any other employees whom they mayhave interviewed. In the circumstances, including the factthat Parker, Senior, was a member, of a union which hadlong represented a unit of employees to which Parker,Senior, belonged and the remoteness of this incident fromthe unfair labor practices found herein, it is concludedthat this isolated interrogation of Parker, Senior, did notinterfere with, restrain, or coerce him within the meaningof Section 8(a)(1) of the Act. 15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forthin section III, above, occurring in connection with theoperations of Respondent described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerceamongthe several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYIt having been found that Respondent engaged in cer-tain unfair labor practices, it will be recommended thatRespondent be ordered to cease and desist froth such un-fair labor practices and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatedagainstRoger Ruiz by unlawfully discharging him onDecember 9, 1965, it will be recommended that Respond-ent be ordered to offer him reinstatement to the job heheld before the discriminatory discharge, or to a substan-tially equivalent position, without prejudice to his seniori-ty or other rights and privileges. It will be further recom-mended that Respondent make said employee whole forany loss of earnings he may have suffered because of saiddiscrimination against him by payment to him of a sumequal to the amount he normally would have earned aswages from December 10, 1965, to the date an offer ofreinstatement ismade to him together with interestthereon as provided below. The loss of pay should becomputed in accordance with the formula and methodprescribed by the Board in F. W.Woolworth Company,90 NLRB 289, and the interest, payable in accordancewithIsisPlumbing & Heating Co.,138 NLRB 716,should be computed at the rate of 6 percent per annum onthe amount due for each calendar quarter (under theWoolworthformula) beginning with the end of the firstcalendar quarter and continuing with each succeedingcalendar quarter until payment of such amount isproperly made.It having been found that Respondent discriminatedagainst Carbby Burwell by unlawfully laying him off for3workdays during the period from December 30, 1965,to January 4,1966, it will be recommended that Respond-ent make him whole for any loss of earnings he mayhave suffered because of said discrimination against himby payment to him of a sum equal to the amount he nor-mally would have earned as wages during the period hewas laid off.Inasmuch as the unfair labor practices committed byRespondent are of a character striking at the root of em-ployees' rights safeguarded by the Act, it will be furtherrecommended that Respondent be ordered to cease anddesist from infringing in any manner upon the rightsguaranteed its employees in Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent interfered with, restrained, and coercedits employees within the meaning of Section 8(a)(1) of theAct by unlawfully interrogating them as to their ad-herence to the Union.2.Respondent discriminated against its employee,Roger Ruiz, in violation of Section 8(a)(3) and (1) of theAct by discharging him on December 9, 1965, because hehad joined the Union.3.Respondent violated Section 8(a)(1) of the Act byunlawfully promising Freeman Parker, Jr., reimburse-ment for the amount of the initiation fee he paid to theUnion if he would resign from the Union.4.General Counsel did not prove by a preponderanceof the evidence the allegation in the complaint thatRespondent violated Section 8(a)(1) of the Act bythreatening an employee with discharge if he did notrevoke his union authorization card.5.General Counsel failed to prove by a preponde-rance of the evidence the allegation in the complaint thatRespondent constructively discharged Freeman Parker,Jr., in violation of Section 8(a)(3) and (1) of the Act.6.Respondent violated Section 8(a)(1) of the Act bythreatening Freeman Parker, Sr., with economic reprisalsif he did not convince Parker, Junior, to revoke his unionauthorization card.7.General Counsel failed to prove by a preponde-rance of the evidence the allegation in the complaint thatRespondent discriminatorily laid off Freeman Parker, Sr.,on two occasions.8.Respondent violated Section 8(a)(3) and (1) of theAct by discriminatorily laying off Carbby Burwell for 3workdays during the period between December 30, 1965,and January 4,1966.9.General Counsel failed to prove by a preponde-rance of the evidence the allegation in the complaint thatcounsel for the Respondent interfered with, restrained,15This finding should not be construed as condonation, however, ofcounsel's interrogation of Parker, Senior, as to whether he had signed acard for the Union. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerced an employee within themeaningof Section8(a)(1) of the Act by interrogatinghim asto whether hehad signed a union card.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sionsof law, and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Respondent, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 12, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization of its employees, by discriminating inregard to their hire or tenure of employment or any termor condition of employment.(b)Unlawfully interrogating employees with respectto their adherence to the Union.(c)Unlawfullypromisingemployeeseconomicbenefits conditioned upon their withdrawal of adherenceto the Union.(d)Threatening employees with economic reprisals ifthey fail to convince a fellow employee toresignfrom theUnion.(e)In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization, to join, form, or assist labor organiza-tions, including the above-named labor organization, tobargain collectively through representatives of their ownchoosing, and toengagein other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.2.Take the following affirmative action which it isdeemed will effectuate the policies of the Act:(a)Offer to Roger Ruiz immediate and full reinstate-ment to the job he held prior to his discriminatorydischarge on December 9, 1965, or to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges and make him whole for anyloss of earnings he may have suffered as the result ofRespondent's discrimination against him, as provided inthe section of this Decision dentitled "The Remedy."(b)Notify Roger Ruiz, if presently serving in theArmed Forces of the United States, of his right to fullreinstatement upon application, in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Make Carbby Burwell whole for any loss ofearnings he may have suffered as a result of Respondent'sdiscrimination against him, as provided in the section ofthis Decision entitled "The Remedy."(d)Preserve and make available to the Board or itsagents, upon request, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records, and all other records neces-sary to determine the amount of backpay due under theterms of this Recommended Order.(e)Post at its place of business in San Francisco,California, copies of the attached notice marked "Appen-dix."1fi Copies of such notice, to be furnished by the Re-gional Director for Region 20, after being signed by anauthorized representative of the Respondent, shall beposted immediately upon receipt thereof and be main-tained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(1)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.17IT IS FURTHER ORDERED that the complaint bedismissed insofar as it relates to the unfair labor practicesalleged in the complaint which have been found were notsustained.16 If this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommen-dations of a Trial Examiner" in the notice. If the Board's Order is en-forced by a decree of a United States Court of Appeals, the notice will befurther amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" for the words "a Decisionand Order."17 If this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 20, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuan t to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Local 12,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or inany other labor organization of our employees, bydiscriminating in regard to their hire and tenure ofemployment or any term or condition of employ-ment.WE WILL NOT unlawfully interrogate employeeswith respect to their adherence to the aforesaid labororganization.WE WILL NOT promise employees economicbenefits conditioned upon the withdrawal of their ad-herence to the aforesaid labor organization.WE WILL NOT threaten employees with economicreprisals if they fail to convince a fellow employee toresign from the aforesaid labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe right to self-organization, to join, form, or assistlabor organizations, including the above-named labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except tothe extent that such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.WE WILL offer to Roger Ruiz immediate and fullreinstatement to the job he held prior to his dis- GOODMAN LUMBER COMPANYcriminatory discharge on December 9, 1965, or to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered as a result of our discrimination against him.WE WILL make Carbby Burwell whole for any lossof earnings he may have suffered as a result of ourdiscrimination against him.All our employees are free to become or remain mem-bers of Local 12, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica,or any other labor organization, or to refraintherefrom, except to the extent that such right may be af-fected by an agreement authorized by Section 8(a)(3) ofthe Act.GOODMAN LUMBER COM-PANY(Employer)DatedBy315(Representative)(Title)Note: We will notify Roger Ruiz if he is presently serv-ing in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted tor 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 450 GoldenGate Avenue, 13050 Federal Building, San Francisco,California 94102, Telephone 556-03 3 5.